OliveR, Judge:
These appeals for reappraisement are before me for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the merchandise covered by the above entitled appeals for reappraisement consists of SP60 flat anodized aluminum silverchain similar in all material respects to the merchandise which was the subject of E. W. Goldstein Co., Inc. v. United States, R.D. 11200.
That the issues are similar in all material respects to the issues involved in said R.D. 11200, and that the record therein may be incorporated herein and that the merchandise in this case was sold *706under conditions and practices similar to those which existed in said R.D. 11200.
That at the time of exportation of the items in question, the price at which such or similar merchandise was freely sold in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $2.75 per 100 meters.
That the instant appeals are submitted for decision on the incorporated record and this stipulation.
On the agreed facts and following the cited decision on the law, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory value is $2.75 per 100 meters.
As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.